UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1774



CHRIS HOLLOMAN,

                                              Plaintiff - Appellant,

          versus


CITY OF MYRTLE BEACH SC; ROBERT STARR,
individually as an officer with the Myrtle
Beach Police Department,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:04-cv-01868-TLW)


Submitted:   July 31, 2007                 Decided:   August 15, 2007


Before WILKINSON and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Christopher Mills, J. CHRISTOPHER MILLS, LLC, Columbia, South
Carolina, for Appellant. Cynthia Graham Howe, BATTLE & VAUGHT,
P.A., Conway, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Chris   Holloman     appeals       the   district   court’s   order

granting summary judgment in favor of the City of Myrtle Beach and

Officer Robert Starr on Holloman’s claims brought under 42 U.S.C.

§ 1983 (2000).     Summary judgment is appropriate only if, viewing

the evidence in the light most favorable to the non-moving party,

there are no genuine issues of material fact in dispute and the

moving party is entitled to judgment as a matter of law.              Anderson

v.   Liberty   Lobby,   Inc.,   477    U.S.    242,   255   (1986);   Evans   v.

Technologies Applications & Serv. Co., 80 F.3d 954, 958 (4th Cir.

1996).    We have thoroughly reviewed the briefs and joint appendix

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.               See Holloman v. City of

Myrtle Beach, No. 4:04-cv-01868-TLW (D.S.C. June 8, 2006).*                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




      *
      Subsequent to the filing of Holloman’s notice of appeal, the
district court granted Holloman’s motion to correct the judgment.
The district court entered an amended judgment declining to
exercise supplemental jurisdiction over Holloman’s state law claims
and remanding those claims to state court. That order is not at
issue in this appeal.

                                      - 2 -